Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 1 of 10 Page ID #:131




  1                                                                                                 O
  2
  3
  4
  5
  6
                            United States District Court
  7
                            Central District of California
  8
  9   CHRISTOPHER PYLE,                                 Case No. 2:19-cv-09433-ODW (FFMx)
 10                        Plaintiff,
 11                                                     ORDER GRANTING IN PART AND
             v.
 12
                                                        DENYING IN PART DEFENDANTS’
      THE CITY OF REDONDO BEACH
      POLICE DEPARTMENT, et al.,                        MOTION FOR JUDGMENT ON
 13
                                                        THE PLEADINGS [9]
 14                        Defendants.
 15
 16                                     I.    INTRODUCTION
 17          Before the Court is Defendants’ Motion for Judgment on the Pleadings (the
 18   “Motion”). (Mot. J. on Pleadings (“Mot.”), ECF No. 9.) On September 24, 2019,
 19   Plaintiff Christopher Pyle initiated this action against Defendants City of Redondo
 20   Beach (the “City”), erroneously sued as the City of Redondo Beach Police
 21   Department, John Anderson, and Derek Theurer (collectively, “Defendants”) in Los
 22   Angeles County Superior Court. (Compl., ECF No. 1-2.) On November 1, 2019,
 23   Defendants removed this case to federal court. (Notice of Removal, ECF No. 1.) On
 24   February 13, 2020, Defendants filed this Motion, which the parties have now fully
 25   briefed. (ECF Nos. 9, 13–14.) For the reasons that follow, the Court GRANTS IN
 26   PART AND DENIES IN PART Defendants’ Motion.1
 27   1
       Having carefully considered the papers filed in connection with the Motion, the Court deemed the
 28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 2 of 10 Page ID #:132




  1                         II.    REQUEST FOR JUDICIAL NOTICE
  2          Defendants request the Court take judicial notice of the “City Claim Reporting
  3   Form for All Persons and Property” alleging civil rights violations that Plaintiff
  4   submitted to the City on March 29, 2019. (See Defs.’ Req. Judicial Notice (“RJN”)
  5   Ex. A (“Government Claim Form”), ECF No. 9-3.) Defendants’ request is unopposed.
  6          The Court may take judicial notice of “fact[s] . . . not subject to reasonable
  7   dispute” because they are “generally known within the trial court’s territorial
  8   jurisdiction” or “can be accurately and readily determined from sources whose
  9   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201. The Court may take
 10   judicial notice of “matters of public record” that are not “subject to reasonable
 11   dispute.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Because
 12   Plaintiff’s Government Claim Form is publicly available, readily verifiable, and is not
 13   subject to reasonable dispute, Defendants’ unopposed RJN is GRANTED.
 14                                  III.       BACKGROUND
 15          On October 2, 2018,2 after having lunch near a church located around Avenue
 16   D in Redondo Beach, California, Plaintiff and two friends approached their vehicle.
 17   (Compl. ¶¶ 11–12.) Plaintiff “called” the front seat of the vehicle, but one of his
 18   friends jokingly took the seat instead. (Compl. ¶¶ 11–12.) Plaintiff and his friend
 19   then engaged in friendly rough-housing as Plaintiff attempted to pull his friend from
 20   the front seat of the car in jest. (Compl. ¶¶ 11–12.) Plaintiff eventually reclaimed the
 21   front seat of the vehicle, and the friend who had been ejected from the seat began to
 22   walk away. (Compl. ¶ 13.) A bystander who witnessed the interaction from across
 23   the street called 911 to report a “domestic dispute” because she saw the men
 24   “fighting.” (Compl. ¶ 14.)
 25          Plaintiff alleges that six to seven police officers in three to four squad cars
 26   responded to the call, arriving on the scene with guns drawn. (Compl. ¶¶ 15, 26.)
 27   2
       In the Complaint, Plaintiff incorrectly alleges the incident occurred on October 2, 2019. (Compl.
 28   ¶¶ 11, 28–29.) However, Plaintiff’s Government Claim Form clarifies the incident occurred on
      October 2, 2018. (Government Claim Form 7.)



                                                      2
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 3 of 10 Page ID #:133




  1   Plaintiff further alleges that the police officers used excessive force against him.
  2   (Compl. ¶¶ 15–23.) Specifically, Plaintiff claims that three officers pinned him to the
  3   ground, twisted his arms behind his back, and put him in an ankle lock after Plaintiff
  4   accused the officers of harassment and requested their badge numbers. (Compl.
  5   ¶¶ 19–21.) Plaintiff also claims that one officer told him, “[y]ou’re not so tough
  6   anymore, are you, screaming like a little girl?” while he was pinned to the ground.
  7   (Compl. ¶ 22.) According to Plaintiff, the officers did not look at his identification,
  8   did not search the vehicle, and ultimately made no arrests. (Compl. ¶ 25.) After the
  9   officers pulled Plaintiff to his feet, they ran name checks on the three men and gave
 10   them an opportunity to explain themselves. (Compl. ¶ 25.) Plaintiff and his friends
 11   told the officers they had only been “kidding around” and all three men were released.
 12   (Compl. ¶ 25.)
 13         On September 24, 2019, Plaintiff filed a Complaint against Defendants
 14   asserting four claims for: (1) violations of the Federal Civil Rights Act under 42
 15   U.S.C. § 1983; (2) violations of the Bane Civil Rights Act under California Civil
 16   Procedure Code section 52.1; (3) battery; and (4) negligence. (Compl. ¶¶ 30–54.)
 17   Plaintiff alleges that he suffered physical and emotional injuries and has been unable
 18   to work as a construction laborer as a result of the police encounter. (Compl. ¶ 28.)
 19                             IV.       LEGAL STANDARD
 20         After the pleadings are closed, but within such time as to not delay the trial, any
 21   party may move for judgment on the pleadings. Fed. R. Civ P. 12(c). The standard
 22   applied to a Rule 12(c) motion is essentially the same as that applied to Rule
 23   12(b)(6) motions; a judgment on the pleadings is appropriate when, even if all the
 24   allegations in the complaint are true, the moving party is entitled to judgment as a
 25   matter of law. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007) (“Factual
 26   allegations must be enough to raise a right to relief above the speculative level . . . on
 27   the assumption that all the allegations in the complaint are true (even if doubtful in
 28




                                                  3
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 4 of 10 Page ID #:134




  1   fact) . . . .” (citations omitted)); Milne ex rel. Coyne v. Stephen Slesinger, Inc., 430
  2   F.3d 1036, 1042 (9th Cir. 2005).
  3         When ruling on a motion for judgment on the pleadings, a court should construe
  4   the facts in the complaint in the light most favorable to the plaintiff, and the movant
  5   must clearly establish that no material issue of fact remains to be resolved.
  6   McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988).              However,
  7   “conclusory allegations without more are insufficient to defeat a motion
  8   [for judgment on the pleadings].” Id. If judgment on the pleadings is appropriate, a
  9   court has discretion to grant the non-moving party leave to amend, grant dismissal, or
 10   enter a judgment. See Lonberg v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D.
 11   Cal. 2004). Leave to amend may be denied when “the court determines that the
 12   allegation of other facts consistent with the challenged pleading could not possibly
 13   cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d
 14   1393, 1401 (9th Cir. 1986).        Thus, leave to amend “is properly denied . . . if
 15   amendment would be futile.” Carrico v. City of San Francisco, 656 F.3d 1002, 1008
 16   (9th Cir. 2011).
 17                                 V.       DISCUSSION
 18         Defendants move for judgment on the pleadings on two grounds.               First,
 19   Defendants argue that Plaintiff cannot maintain a Bane Act claim because he failed to
 20   specifically allege a violation of California Civil Procedure Code section 52.1 in the
 21   Government Claim Form he submitted to the City. Second, Defendants contend that
 22   Plaintiff alleges insufficient facts to state a negligence claim. The Court addresses
 23   each argument in turn.
 24   A.    Bane Act Violation (Second Cause of Action)
 25         Defendants contend that “each cause of action and set of allegations of the
 26   complaint must have been presented in the government tort claim,” (Mot. 5
 27   (citing Nelson v. State, 139 Cal. App. 3d 72, 79 (1982))), whereas Plaintiff’s “tort
 28   claim does not include a claim for violation of Civil Code § 52.1,” (Mot. 5). Plaintiff




                                                 4
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 5 of 10 Page ID #:135




  1   counters that he was not required to specifically identify a violation of the Bane Act in
  2   his tort claim to comply with the requirements of the California Tort Claims Act (“Tort
  3   Act”). (Pl.’s Opp’n to Mot. (“Opp’n”) 5, ECF No. 13.)
  4         To state a tort claim against a California public entity or employee, a plaintiff
  5   must allege compliance with the Tort Act. Beagle v. Schwarzenegger, 107 F. Supp. 3d
  6   1056, 1072 (E.D. Cal. 2014).        California’s Tort Act section 945.4 requires a
  7   prospective plaintiff to present a written claim to the public entity before filing a
  8   lawsuit for damages. Cal. Gov’t Code § 945.4. There are strict procedures for the
  9   claim process, including specific factual content that must be in the claim and a time
 10   bar of six months for claims related to personal injury. Id. §§ 910, 911.2(a). Section
 11   910 requires the claim to include: “(c) The date, place and other circumstances of the
 12   occurrence or transaction which gave rise to the claim asserted” and “(d) [a] general
 13   description of the indebtedness, obligation, injury, damage or loss incurred so far as it
 14   may be known at the time of presentation of the claim.” Id. § 910(c), (d). A failure to
 15   allege facts demonstrating or excusing compliance with the claim presentation
 16   requirements of the Tort Act subjects a state law claim against a public entity or
 17   employee to dismissal. McKinney v. City of Hawthorne, No. CV 08-07-GW (Ex),
 18   2008 WL 11338194, at *3 (C.D. Cal. Feb. 11, 2008).
 19         “The purpose of [the Tort Act] is ‘to provide the public entity sufficient
 20   information to enable it to adequately investigate claims and to settle them, if
 21   appropriate, without the expense of litigation.’”     Stockett v. Ass’n of Cal. Water
 22   Agencies Joint Powers Ins. Auth., 34 Cal. 4th 441, 446 (2004) (quoting City of San
 23   Jose v. Super. Ct., 12 Cal. 3d 447, 455 (1974). “[A] claim need not contain the detail
 24   and specificity required of a pleading, but need only ‘fairly describe what [the] entity
 25   is alleged to have done.’” Id. (quoting Shoemaker v. Myers, 2 Cal. App. 4th 1407,
 26   1426 (1992)). “If the claim is rejected and the plaintiff ultimately files a complaint
 27   against the public entity, the facts underlying each cause of action in the complaint
 28   must have been fairly reflected in a timely claim.” Id. at 447. In other words, the




                                                  5
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 6 of 10 Page ID #:136




  1   claim and the complaint must be “predicated on the same fundamental facts” and a
  2   party may not “shift the fundamental facts about her injury.” White v. Super. Ct., 225
  3   Cal. App. 3d 1505, 1510–11 (1990). A complaint will be barred “where there has been
  4   a complete shift in allegations, usually involving an effort to premise civil liability on
  5   acts or omissions committed at different times or by different persons than those
  6   described in the claim.”     Stockett, 34 Cal. 4th at 447 (internal quotation marks
  7   omitted). “Where the complaint merely elaborates or adds further detail to a claim,
  8   but is predicated on the same fundamental actions or failures to act by the defendants,
  9   courts have generally found the claim fairly reflects the facts pled in the complaint.”
 10   Id.
 11         Here, Plaintiff’s claim sent to the City states in pertinent part:
 12
            How Did the Damage/ Loss/ Injury occur? (Be Specific)
 13
            Mr. Pyle was outside his vehicle, telling a friend to leave his car so he
 14         could drive to work. As they were speaking, several Redondo Beach
 15         police cars pulled up to the scene. Mr. Pyle complied, but remarked
            on the fact that having guns drawn was unnecessary for the situation,
 16
            and asked for their badge numbers. This is when an unknown officer
 17         twisted Mr. Pyle’s arm into a lock and put his knee on his head,
 18         putting his full bodyweight onto Mr. Pyle’s head and neck, while
            yelling into his ear. “You want my badge number motherfucker?
 19         Now you’re crying like a little girl.” Another officer was holding his
 20         legs down and also putting them in a lock. The officers held him in
            this strained position for several minutes, all for no just cause, because
 21
            Mr. Pyle requested public information from them.
 22
            What particular act or omission do you claim caused the Damage/
 23         Loss/ Injury?
 24
            The officers, in the course and scope of employment, used
 25         unreasonable force against Mr. Pyle, who was not committing a crime
 26         or threatening anyone, and wrongfully restrained and detained him.
            They committed battery, intentional and negligent infliction of
 27
            emotional distress, and a violation of Mr. Pyle’s civil rights. The
 28         Redondo Beach PD failed to properly train the officers.




                                                   6
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 7 of 10 Page ID #:137




  1   (Government Claim Form 7.) Although Plaintiff’s Government Claim Form only
  2   identifies “battery, intentional and negligent infliction of emotional distress, and a
  3   violation of Mr. Pyle’s civil rights” without specifying the pertinent statutes, Plaintiff
  4   alleges the same “fundamental facts” for all of his claims, which have at their core the
  5   officers’ alleged use of unreasonable force against him. See, e.g., IDC v. City of
  6   Vallejo, No. CV 13-1987-DAD, 2013 WL 6670557, at *4 (E.D. Cal. Dec. 18,
  7   2013) (citing White, 225 Cal. App. 3d at 1511) (concluding that tort claim concerning
  8   use of excessive force fairly reflected “the complaint’s claims for false arrest, the
  9   intentional and negligent infliction of emotional distress, violation of California Civil
 10   [Code] § 51.7, negligence[,] and respondeat superior”). While the Complaint here is
 11   sparsely pleaded, as far as the Court can tell, the Bane Act cause of action is rooted in
 12   the same fundamental facts regarding the officers’ alleged use of unreasonable force.
 13   Accordingly, the facts presented in the underlying Government Claim Form would
 14   have put the relevant government entities on notice for purposes of investigating and,
 15   if necessary, settling the claim. Thus, the Court finds that the Complaint comports
 16   with the claim presentation requirements of the Tort Act and DENIES Defendants’
 17   Motion as to the second cause of action.
 18   B.    Negligence (Fourth Cause of Action)
 19         Plaintiff brings negligence claims against all Defendants. (Compl. ¶¶ 51–54.)
 20   The City seeks dismissal because Plaintiff cannot seek direct liability of a public
 21   entity unless it is founded on a specific statute. (Mot. 6–7.) Defendants Anderson,
 22   Theurer, and Does 1–100 seek dismissal because Plaintiff’s allegations are conclusory
 23   and based on insufficient facts. (Mot. 7.)
 24         In California, a statutory basis is needed to impose direct liability on a
 25   government entity. Cal. Gov’t Code § 815(a). As such, Defendants are correct that a
 26   claim of direct liability against a public entity for negligence must be based on a
 27   specific statute creating a duty of care rather than on the general tort provisions
 28   of California Civil Code section 1714. See Eastburn v. Reg’l Fire Prot. Auth., 31 Cal.




                                                   7
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 8 of 10 Page ID #:138




  1   4th 1175, 1182 (2003). However, public entities are “liable for injury proximately
  2   caused by an act or omission of an employee of the public entity within the scope of
  3   his employment.” Cal. Gov’t Code § 815.2(a). A public employee is liable for injury
  4   to the same extent as a private person “except as otherwise provided by statute.” Id.
  5   § 820(a). “Thus, the general rule is that public entities are generally liable for the torts
  6   of their employees to the same extent as private employers.” State ex rel. Dep’t of
  7   Cal. Highway Patrol v. Super. Ct., 60 Cal. 4th 1002, 1009 (2015). In other words, in
  8   lieu of direct liability, section 815.2(a) provides for vicarious liability against public
  9   entities.
 10          Plaintiff apparently concedes that he must identify a statute imposing direct
 11   liability on the City but argues that the City can be held vicariously liable under state
 12   law for the negligence of its employee officers. (Opp’n 6–7.) Indeed, if Plaintiff is
 13   permitted to allege negligence claims against Defendants Anderson or Theurer, he
 14   should be permitted to allege derivative vicarious liability claims against the City
 15   under California Government Code section 815.2(a). See A.E. ex rel. Hernandez v.
 16   Cty. of Tulare, 666 F.3d 631, 638 (9th Cir. 2012) (holding that district court erred in
 17   conflating A.E.’s direct and derivative liability claims and dismissing the latter with
 18   prejudice because “[a]s long as A.E. is permitted to allege that County employees
 19   were negligent, he must also be permitted to allege that the County is derivatively
 20   liable”).      The    Complaint,     however,     does     not   make     clear    whether
 21   Plaintiff’s negligence claims against the City are brought under a theory of direct
 22   liability, vicarious liability, or both. The entire fourth cause of action lumps together
 23   all Defendants and makes no distinction among the three named Defendants in any of
 24   the underlying allegations. (See Compl. ¶¶ 51–54.) Accordingly, the Court GRANTS
 25   the Motion as to Plaintiff’s fourth cause of action against the City, with leave to
 26   amend, so that Plaintiff may clarify the bases under which he alleges negligence
 27   against the City. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th
 28   Cir. 2008) (ruling that leave to amend is proper when amendment is not futile).




                                                   8
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 9 of 10 Page ID #:139




  1         With respect to the individual Defendants, the Court determines that Plaintiff’s
  2   allegations are sufficient to maintain his negligence claims. Peace officers have a duty
  3   to act reasonably when using force, but the reasonableness of the officer’s actions
  4   must be determined in light of the totality of the circumstances. Hayes v. Cty. of San
  5   Diego, 57 Cal. 4th 622, 629 (2013). To prevail on a negligence claim, a plaintiff must
  6   show that the officers “acted unreasonably and that the unreasonable behavior
  7   harmed” the plaintiff. Price v. Cty. of San Diego, 990 F. Supp. 1230, 1245 (S.D. Cal.
  8   1998); see also Ortega v. City of Oakland, No. CV 07-02659-JCS, 2008 WL 4532550,
  9   at *14 (N.D. Cal. Oct. 8, 2008).
 10         Here, Plaintiff brings Fourth Amendment claims based on the officers’ alleged
 11   use of excessive force and further alleges negligent use of force under state law.
 12   (See Compl. ¶¶ 30–36, 53.) Because these civil rights violations suffice to allege the
 13   officers breached a duty of care under California law, Plaintiff’s negligence claims
 14   against the individual officers survive dismissal. Accordingly, the Court DENIES the
 15   Motion as to Plaintiff’s fourth cause of action on that basis.
 16                                   VI.    CONCLUSION
 17         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN
 18   PART Defendants’ Motion for Judgment on the Pleadings (ECF No. 9) as follows:
 19
 20         1.     The Motion is GRANTED with leave to amend as to Plaintiff’s fourth
 21                cause of action of negligence against the City;
 22
 23         2.     The Motion is DENIED as to Plaintiff’s fourth cause of action of
 24                negligence against the remaining Defendants; and
 25
 26         3.     The Motion is DENIED as to Plaintiff’s second cause of action of civil
 27                rights violations under the Bane Act.
 28




                                                  9
Case 2:19-cv-09433-ODW-FFM Document 16 Filed 07/20/20 Page 10 of 10 Page ID #:140




  1         If Plaintiff chooses to amend his pleadings, he shall file a First Amended
  2   Complaint (“FAC”) in conformance with this Order no later than twenty-one (21)
  3   days from the date of this Order. If Plaintiff files a FAC, Defendants shall file a
  4   response no later than fourteen (14) days from the date of the FAC filing.
  5
  6         IT IS SO ORDERED.
  7
  8         July 20, 2020
  9
 10                               ____________________________________
 11                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                10
